Citation Nr: 9930791	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-18 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 RO 
decision which granted service connection for PTSD with a 30 
percent evaluation.  Following a May 1996 personal hearing at 
the RO, an October 1996 RO decision increased the evaluation 
for PTSD to 50 percent.  The veteran has not indicated that 
he is satisfied with this rating.  Thus, the claim for a 
higher rating is still on appeal.  AB v. Brown, 6 Vet.App. 35 
(1993).  


FINDING OF FACT

The veteran's PTSD produces severe social and industrial 
impairment; and his PTSD results in occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1967 to October 1970, including service in Vietnam during 
which he engaged in combat.  

In October 1994, the veteran filed a claim for service 
connection for PTSD.

On VA examination in December 1994, the veteran reported that 
he was a platoon commander in Vietnam.  He recounted several 
stressful events that he experienced during his service in 
Vietnam.  He related that he was unable to work steadily 
following his discharge from active duty and held a 
succession of about 13 jobs.  He stated that he had 
difficulty with his peers and superiors due to his angry 
outbursts and frequent hostile confrontations.  He said that 
poor concentration led to low productivity and poor job 
performance.  The veteran currently ran his own small dry-
cleaning business.  He reported that he had daily intrusive 
memories of battle and visions of dead, dying, or maimed 
bodies.  The veteran related that he was agitated and 
depressed due to flashbacks.  He said that he exhibited 
rageful outbursts and emotional distance from his wife.  He 
indicated that he was also unable to get along with his son.  
It was noted that the veteran recently began participating in 
weekly individual, group, and family therapy.  On mental 
status examination, it was noted that the veteran was alert, 
oriented, and cooperative with the examiner.  It was noted 
that his speech was tremulous at times, as his affect became 
intense.  He denied feelings of depression, suicidal or 
homicidal ideation.  Thought disorder was denied; however he 
indicated that his flashbacks were so intrusive that they 
disrupted his reality testing.  The veteran's insight into 
his condition was severely limited.  The diagnosis was PTSD, 
chronic.  

In a January 1995 decision, the RO granted service connection 
and a 30 percent rating for PTSD.  

A May 1995 VA outpatient PTSD assessment report reveals that 
the veteran presented with complaints of difficulty 
maintaining employment, marital difficulties, intrusive 
thoughts, flashbacks, nightmares, difficulty concentrating, 
and high levels of anxiety, irritability, and depression.  
The veteran related that he performed mainly combat duties in 
Vietnam, which included leading his platoon on search and 
destroy missions, night ambush patrols, and air assaults.  He 
was frequently in situations where he felt responsible for 
the safety of his men.  The veteran's report on the Combat 
Exposure Scale indicated that he experienced moderate-heavy 
exposure to combat.  The veteran stated that he began to have 
anxiety symptoms during his tour in Vietnam.  He reported 
stressful events during Vietnam such as observing a 
helicopter collision which took the lives of all of the 
command staff; witnessing another officer put a gun to a 
young child's head while the child's mother screamed 
hysterically; hearing prisoners' screams while they were 
being tortured; observing one of his squad leaders shoot 
civilians; having a company commander who seemed to have 
little concern for the safety of the men; killing his first 
man; and feeling responsible for the loss of so many of his 
men.  The examiner noted that the veteran's affect was flat 
during most sessions.  During one session, it was noted that 
the veteran became visibly distressed, rose from his chair, 
cried and sweated profusely.  Psychometric findings were 
generally consistent with the diagnostic and social history 
interviews for presence and level of PTSD symptomatology.  
The diagnosis was PTSD, rule out obsessive-compulsive 
disorder.  The Global Assessment of Functioning (GAF) was 
listed as 35, with 40 as the highest GAF in the past year.  

In a May 1996 statement, the veteran's wife detailed his 
employment problems over the years.  She also described a 
history of marital difficulties, which she felt were 
attributable to the veteran's PTSD symptoms.  

In a May 1996 statement, Joel Peterson, a VA clinical social 
worker, indicated that he had provided counseling services 
for the veteran since March 1995.  He indicated that the 
veteran was active in weekly group counseling which focused 
on his experiences as a platoon leader in Vietnam and on his 
current social and occupational functioning.  Mr. Peterson 
noted that the veteran had an extremely limited social 
network and was unable to relate to others in a work 
environment.  He stated that, in his opinion, the veteran 
deserved an increased evaluation for PTSD based on the 
severity of his current symptoms.  An August 1996 statement 
from Mr. Peterson reflects similar information.  

During a May 1996 RO hearing, the veteran testified that his 
dry-cleaning business was unsuccessful due to his poor 
relationships with his employees.  He indicated that his poor 
concentration and intrusive memories caused him to mismanage 
the business.  The veteran related that he had poor judgment, 
a quick temper, and memory loss.  He stated that he had 
marital difficulties due to his PTSD symptoms.  Joel 
Peterson, a clinical social worker, testified that he led a 
therapy group for former officers who served in Vietnam.  He 
indicated that the veteran had a positive experience in group 
therapy; however, he did not have any other social 
relationships outside of the group.  Mr. Peterson stated that 
the veteran's erratic work history was due to his poor 
relationship with his supervisors, peers, and subordinates.  
He related that the veteran's PTSD symptoms included 
irritability and impulsiveness.  He felt that the veteran 
showed improvement in controlling his anger; however, he 
predicted that the veteran would be involved in therapy for 
PTSD for a significant period of time.  

At the May 1996 RO hearing, the veteran submitted a list 
detailing his employment history.  The report reveals that he 
graduated from college with a bachelor's degree in business 
administration and held 13 jobs from 1972 to 1993.  He noted 
that he was fired from several of the positions.  

VA medical records dated from November 1994 to October 1996 
show that the veteran participated in individual and couples 
counseling.  The records also reflect that the veteran 
attended PTSD group therapy sessions.  

In an October 1996 RO hearing officer's decision, the 
evaluation for the veteran's service-connected PTSD was 
increased to 50 percent.  

In a January 1997 statement, Mona Samaan, M.D., a VA 
psychiatrist noted that the veteran began treatment for PTSD 
in October 1994 and was under her care for medication 
evaluation since February 1996.  Dr. Samaan related that the 
veteran's PTSD symptoms were manifested by intrusive thoughts 
of combat, nightmares, severe guilt and numbing, restricted 
range of affect, diminished interests, irritability, 
frustration, and rage outbursts.  She indicated that such 
symptoms interfered significantly with his marital and peer 
relationships and with his ability to maintain gainful 
employment.  Dr. Samaan noted that the veteran remained 
significantly disabled with residual PTSD symptoms, despite 
intensive treatment and medication compliance.  

VA medical records from January 1997 to June 1997 show that 
the veteran continued to participate in individual and 
couples counseling.  

On VA examination in November 1997, the veteran related that 
his PTSD symptoms included weekly nightmares, and daily 
flashbacks and intrusive memories.  He reported associated 
symptoms of depression, anxiety, and poor concentration.  He 
related that he frequently yells and screams within the 
family and had virtually no social skills.  The veteran said 
that he was unable to function occupationally due to his poor 
memory and concentration.  He stated that he was unable to 
work in his chosen profession after leaving or being fired 
from 15 to 20 jobs.  It was noted that he was currently the 
owner of a dry-cleaning store but he relied heavily on his 
wife to manage the business.  The veteran's specific 
impairments were inappropriate behavior, poor impulse 
control, disorientation at times due to flashbacks, extremely 
poor memory and concentration, anxiety, recurrent depression, 
and nightmares.  The examiner opined that his disability was 
completely related to PTSD and Vietnam experiences.  Mental 
status examination was remarkable for a highly constricted 
affect except for when he was near tears.  The diagnosis was 
PTSD, chronic, severe; and dysthymia.  The GAF score was 40.  

VA outpatient records from January and March 1999 show that 
the veteran continued to receive treatment for PTSD.  He 
related that he could not function outside of the current 
self-controlled environment of his dry-cleaning business.  
The diagnostic assessment was chronic PTSD, with residual 
numbing, avoidance, and emotional withdrawal; and major 
depression in remission.  

In a May 1999 letter, Mr. Peterson, indicated that the 
veteran continued to receive treatment at the VAMC for severe 
and chronic symptoms of PTSD.  Mr. Peterson stated that the 
veteran's symptoms have worsened since he originally 
presented at the clinic for treatment.  He indicated that the 
veteran's irritability and anxiety made it impossible for him 
to work for someone else and that he was barely managing as a 
self-employed businessman.  He stated that the veteran was 
socially isolated and had marital difficulties due to his 
problems with intimacy.  

II.  Analysis

The veteran's claim for a rating in excess of 50 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD was initially evaluated under 38 
C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  The old criteria provide that a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  

Under the new rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (1999).

As the veterans claim for a rating in excess of 50 percent 
for PTSD was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Here, either the old or 
current rating criteria may apply, whichever are most 
favorable to the veteran.  

The veteran began treatment for PTSD in late 1994 and 
reported employment and family difficulties due to his PTSD 
symptoms during the 1994 VA examination.  VA medical records 
and statements from 1994 to 1999 show continued outpatient 
treatment for PTSD.  A 1995 PTSD assessment reflects that the 
veteran presented with a flat affect during most sessions.  
The GAF score was 35.  The 1997 VA examination reveals that 
the veteran had poor impulse control, disorientation due to 
flashbacks, extremely poor memory and concentration, anxiety, 
depression, and nightmares.  The examiner indicated that the 
veteran's disability was entirely related to PTSD.  The 
diagnosis was PTSD, chronic and severe.  The GAF score was 
40.  The recent medical records from 1999 show the level of 
severity of the veteran's PTSD has remained essentially the 
same.

The evidence of record shows that the veteran had at least 13 
jobs prior to 1993, most of which ended in his termination.  
The records indicate that since then he has been self-
employed as owner of a dry-cleaning business; however he has 
relied heavily on his wife to help him manage the business.  
The veteran's hearing testimony and statements made during VA 
examinations describe PTSD symptoms such as poor 
concentration, irritability, and poor memory which interfere 
with his work functioning.  Moreover, statements from his 
therapist and psychiatrist reveal that the veteran's PTSD 
symptoms have severely impaired his ability to maintain 
gainful employment.  

The evidence also reveals significant impairment of family 
and other social relationships.  During the RO hearing, the 
veteran's therapist, Mr. Peterson, testified that the veteran 
had no social relationships outside of group therapy.  In 
other statements from Mr. Peterson, it was noted that the 
veteran had significant difficulty relating to others in a 
work environment due to his anxiety and irritability.  
Statements from the veteran's psychiatrist reflects that he 
is significantly disabled due to PTSD symptoms which impair 
his marital and peer relationships.  The Board notes that the 
focus of the rating process is on industrial impairment from 
the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  

Considering all the evidence and the old rating criteria of 
Code 9411, the Board finds that a severe (70 percent) degree 
of social and industrial impairment from PTSD symptoms is 
shown.  The evidence reflects severe impairment in his 
ability to obtain or retain employment as a result of his 
service-connected PTSD, and a 70 percent rating is warranted.  
The evidence likewise supports a higher rating of 70 percent 
under the new rating criteria, as there is occupational and 
social impairment with deficiencies in most areas such as 
work and family rlationions due to PTSD symptoms.

Despite substantial work impairment, the veteran continues to 
be employed; and despite substantial social impairment, he 
continues to have meaningful social relations in and outside 
his family.  The requirements for an even higher, 100 
percent, rating under the old criteria are not met, as it is 
not shown that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, that he has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he is demonstrably unable to obtain or retain employment 
solely as a result of his service-connected PTSD.  The 
requirements for a 100 percent rating under the new criteria 
also are not met as the veteran does not currently have total 
occupational and social impairment due to PTSD symptoms.  

In sum, with consideration of the benefit-of-the-doubt rule, 
the Board finds that a 70 percent rating, but no higher, is 
warranted for the veteran's PTSD.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher rating of 70 percent for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

